Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 -10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quevillon (US 8,517,988 in IDS) in view of Vion (US 6,210,587 in IDS).
Regarding claim 1, Quevillon teaches a method of providing ballasted clarification of water or wastewater, comprising: introducing an influent into a first zone (10), the influent comprising the water or wastewater and a coagulant (trivalent metallic salt); agitating or mixing (12) the influent in the first zone, wherein flocs develop in the 
It is noted that Quevillon only teaches the flocculating agent being a polymer in the background of the invention section and uses the generic term “flocculating agent” in the description of the invention.  It is Examiner’s position that one skilled in the art would have found the flocculating agent in Quevillon to be the specific flocculating agents previously defined, or it would have been obvious to do so. 
It is further noted that the effect of the ballast penetrating the flocs is considered an inherent result of agitating the ballast with the polymer in the second zone (Quevillon C1/L53-63 detailing the ballast bonding with the flocs and C8/L42-50 detailing ballast being added with the flocculant/flocs).  As such, all claimed method steps are identical 
It is also noted that Quevillon is silent on the aspect ratio of the ballast.  However, Quevillon teaches that the ballast has a certain diameter. A shape with a diameter is usually considered to be sphere like and would thus have an aspect ratio of 1 or close to 1.  Thus, one skilled in the art would have found that the ballast with a specific diameter would have an aspect ratio as claimed.  If it is argued that even though the diameter is taught, the aspect ratio is not clearly defined as being less than 1.15, then it would have been obvious to provide a shape of ballast with a specific diameter or aspect ratio close to 1 as it is recognized shape in Quevillon and slightly modifying the shape would have been an obvious matter (MPEP 2144.04 IV B).
It is further noted that Quevillon does not explicitly teach outputting an effluent from the top of the clarifier.  It is Examiner’s position that even though such an output is not explicitly shown, one skilled in the art would have found it to be inherent to a clarifier as clarified fluent would need to be removed else it would overflow, or it would have been obvious to do so given that clarifiers in the art (Vion Fig. 2) include an outlet for treated water at the top of the clarifier in order to effectively remove treated water thereby allowing for the process to operate in a continuous manner. 
Regarding claims 2-4, Quevillon teaches that some of the ballast is removed via a hydrocyclone (30) and reused in the second zone (Fig. 1 and C9/L1-30).
Regarding claim 5, it is submitted that Quevillon either teaches the performance rate claimed (C3/L54-C4/L14), or it would have been obvious due the operator having the ability to control the rise rate according to results desired.  
Regarding claim 6, Quevillon teaches that its method reduces loss of ballast by augmenting the recuperation rate (C3/L30-45). Since Quevillon teaches the same method steps claimed, the ballast loss would be the same similar even if not explicitly stated, or it would have been obvious to provide further augmenting steps as stated in Quevillon in order to ensure the desired ballast loss rate.  
Regarding claims 7 and 9, Quevillon teaches that a ballast material is provided and states that a common one is microsand.  Quevillon fails to teach the density of the ballast material.  Vion teaches a similar process where a ballast is added to aid in floc settling wherein the ballast has a particle density between 2-8 g/ml, and that the ballast material may be sand (claim 3).  Since Quevillon is silent on the density of the ballast, it would have been obvious to look to the art for examples of suitable densities for the ballast material.  As such, it would have been obvious for the ballast material to have a density greater than 3.5 g/ml as it is a known and commonly used ballast density in the art. 
Regarding claim 8, see claim 1 above for the aspect ratio.  
Regarding claim 10, Quevillon teaches that a ballast material is provided and states that a common one is microsand.  Quevillon fails to teach the ballast material being garnet.  Vion teaches that common ballast materials are sand and garnet.  Since the prior art of Vion recognizes the equivalency of sand and garnet in the field of ballast material, it would have been obvious to one of ordinary skill in the art at the time of the .
Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive. Applicant argues that Quevillon does not explicitly teach the ballast penetrating the flocs during the agitation step and therefore fails to anticipate/render obvious the limitation directed to penetrating the flocs.  Applicant further argues that the penetrating the floc is only something that may result and fails to meet the inherency criteria. As discussed above, Quevillon teaches all claimed method steps (adding of ballast with thorough mixing during the floc formation step) and the effects of thorough mixing (ballast penetrating/bonding with the floc) would be inherent to the method steps claimed.  An inherent feature/effect need not be recognized at the time of invention (MPEP 2112).  Further, Applicant’s own disclosure details that the ballast penetrating the floc is the results of the ballast being mixed with the flocs (Abstract, [0011] “the agitation or mixing in the second zone causes the ballast to move through the influent and penetrate the flocs”). It is also noted that the term “bond” is broad and would also include bonding via penetration.  Thus, it is considered that during the taught operation in Quevillon, the effect of the ballast penetrating/bonding with the floc during agitation/mixing would be an inherent feature and is consistent with Applicant’s own specification.  Further, Applicant’s reliance on Quevillon C1/L55-57 merely states a benefit of the ballast during the flocculation process as a whole and does not provide any teaching that the mixing of the ballast and the flocs would not result in penetration of the flocs by the ballast. The . 
Applicant insists that “the ballast penetrating the floc is not merely an effect.” However, Applicant’s own specification clearly states “wherein the agitation or mixing in the second zone causes the ballast to move through the influent and penetrate the flocs.” Therefore, Applicant’s continued assertion that the ballast penetrating the floc is not an effect clearly contradicts Applicant’s own specification. 
Applicant also argues that the 103 rejection is based upon what is not necessarily known.  As discussed above, the penetration effect is clearly expected as the result of a collision of ballast with a floc due to mixing.  Attention is also directed to MPEP 2112 (III), which states “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777